Title: To John Adams from the Marquis de Lafayette, 9 April 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


     
      Dear Sir
      St. Germain 9th April 1779
     
     I beg leave of applying to you in an instance where I am much Concern’d. The Case I shall lay before you, and Reccommend to your good Care. There is an officer in Paris Whom I want to send over to America on Board the Alliance, and whom I know would be of some use in the American Army. For that Reason Besides this of Reccommendations I have a great Regard for, I wish the Gentlemen Might find a passage in the frigatte. Doctor Franklin Cannot officialy send any officer, but I beg you would take this along with you, and I take upon Myself the charge of presenting him to Congress. All the Marks of Kindnes, I ever met with from them, and the Knowledge which the strictest friendship has given me of General Washington’s sentiments, make me as Certain as possible that My officer will meet with the Best Reception in Philadelphia and in the Army who know I am acquainted with what may be Convenient to them.
     
     It is with a Great Concern that I hear of discontents Between Captain Landais and his officers, and I flatter myself that you will establish Again harmony and Concord among them. I will take the opportunity of this frigatte for to write over to My Friends in America.
     The Articles alluded to in your letter from Paris I have been very Busy about. But I did not meet with Great succes till now, and what is done is not equal to what I should want. It is true our Circumstances are Rather Narrow in this moment, and I think that the Ministers are willing to do what they think possible or advantageous—but we do’nt alwais agree in opinion. I hope however America will have more and more occasions of knowing the true attachment of this Nation for them.
     With a great impatience I wait for your answer that I Might send the officer to Nantz. I hope you will not Refuse your patronage in this occasion, and I may answer Congress will have no objection to take a gentleman I send to them. You will, My dear sir, in settling his passage much oblige Your humble servant
     
      Lafayette
     
    